Title: From John Adams to James Warren, 25 September 1776
From: Adams, John
To: Warren, James


     
      Dr sir
      
       Septr. 25. 1776
      
     
     This Express carries a new Plan of an Army. I hope the General Court without one Moments delay will Send Commissions to whole Corps of their Officers, either by Expresses or Committees to New York and Ticonderoga, that as many Men may be inlisted without delay as possible. It may be best to send a Committee with full Powers to each Place. There is no Time to be lost. I inclose you a sett of Articles as lately amended. Discipline I hope will be introduced at last. I am
     
      John Adams
     
    